Citation Nr: 1646417	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-27 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2009, for the grant of service connection for diabetes mellitus type II with onychomycosis and erectile dysfunction (ED), as associated with herbicide exposure.  

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II with onychomycosis and ED.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

The issue of a higher rating for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's application regarding a claim for diabetes mellitus type II was received by the VA on February 27, 2009.

2.  In a March 2010 rating decision, the RO granted service connection for diabetes mellitus type II and assigned an effective date of February 27, 2009, the date the claim was received by the RO.


CONCLUSION OF LAW

Entitlement to an effective date earlier than February 27, 2009, for service connection for diabetes mellitus type II with onychomycosis and ED is denied.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  As regards the Veteran's earlier effective date claim, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 27, 2009, for the award of service connection for diabetes mellitus type II.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i). 

Because the Veteran was a Vietnam Veteran who had a covered herbicide disease, i.e., type II diabetes mellitus, the provisions of 38 C.F.R. § 3.816 must be discussed.  That regulation provides for an earlier effective date where a claim based on a covered herbicide disease was denied between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816.  The effective date of the liberalizing law that added Type II diabetes mellitus as a disease presumptively due to herbicide exposure was May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1376 (Fed. Cir. 2002) (holding that the effective date for the regulation adding diabetes as a presumptively service-connected disease based on herbicide exposure was May 8, 2001, not July 9, 2001). 

Here, the initial claim for service connection filed by the Veteran in February 2009 was received after the effective date.  An earlier effective date based on this regulation is not warranted.  

Further, there is no claim of record, formal or informal, for service connection for diabetes mellitus type II prior to this date, or for any condition that may reasonably relate to diabetes mellitus type II.  Likewise, there are no decisions denying service connection for diabetes mellitus type II prior to that date.  As the Veteran separated from service in January 1968, the effective date cannot be one day after such separation, since no claim was filed within one year of service separation.  Thus, in the absence of a claim for service connection for diabetes mellitus type II received prior to February 2009, whether defined under § 3.155 or under § 3.816, an earlier effective date cannot be established as a matter of law.  See 38 U.S.C.A. § 5100; 38 C.F.R. §§ 3.400, 3.816.

The Veteran asserts that an effective date in August 2003 for service connection for diabetes mellitus type II is warranted because that is the month that he was diagnosed as having diabetes mellitus type II.  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for diabetes mellitus type II earlier than February 27, 2009, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than February 27, 2009, for the grant of service connection for diabetes mellitus type II is denied. 



REMAND

The Veteran claims that he should be granted higher and separate rating for his diabetes mellitus type II with onychomycosis and ED.  As noted above, the RO granted service connection in March 2010 under Diagnostic Code 7913.  Diagnostic Code 7913, Note (1), directs adjudicators to evaluate compensable complications of the diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under this diagnostic code.  Review of the record shows that VA examination was conducted in February 2016.  The VA examiner noted:

Veteran with onychomycosis.  This condition by itself is not directly related to DM II.  He currently does not have tinea pedis in B feet.  No skin DBQ exam indicated.

It is unclear from this statement the severity of onychomycosis and thus whether it is compensably disabling.  Additional examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed disability.  Make arrangements to obtain all records that he adequately identifies.

2.  After completing the above development, schedule the Veteran for a VA examination to determine the severity of his onychomycosis.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3.  Re-adjudicate the remaining claim on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


